FILED
                           NOT FOR PUBLICATION
                                                                           JUN 02 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-30374

              Plaintiff-Appellee,                D.C. No.
                                                 4:13-cr-00012-EJL-1
 v.

MONTE G. HOFFMAN,                                MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                        Argued and Submitted May 18, 2017
                               Seattle, Washington

Before: GOULD and PAEZ, Circuit Judges, and LEMELLE,** District Judge.

      Monte Hoffman (“Hoffman”) appeals from his conviction of possession with

intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B) as well as destruction of government property in violation of 18 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Ivan L.R. Lemelle, United States District Judge for the
Eastern District of Louisiana, sitting by designation.
§ 1361. On appeal, Hoffman only challenges the denial of his pre-trial motion to

suppress evidence. He contends that Trooper Edgley (“Edgley”) of the Idaho State

Police violated his Fourth Amendment rights by unconstitutionally prolonging his

traffic stop without reasonable suspicion to do so. Edgley stopped Hoffman for a

traffic violation, which ultimately led to the discovery of methamphetamine on

Hoffman’s person. After the district court denied Hoffman’s motion, he proceeded

to trial, and, as noted earlier, was found guilty of possession with intent to

distribute five grams or more of methamphetamine, and destruction of government

property.


      Neither the district court nor the parties had the benefit of the Supreme

Court’s decision in Rodriguez v. United States, 135 S. Ct. 1609 (2015), nor our

decision in United States v. Evans, 786 F.3d 779 (2015), applying Rodriguez, when

the court heard arguments and ruled on Hoffman’s motion. As a result, we vacate

the judgment and sentence and remand to the district court for the purpose of

reconsidering Hoffman’s suppression motion in light of the intervening case law.

On remand, the parties may file supplemental briefs, and the district court may take

additional evidence if warranted. After the district court issues a new ruling as

contemplated by Rule 12(d) of the Federal Rules of Criminal Procedure, the court



                                           2
shall take whatever action it deems appropriate with regard to the sentence and

judgment. We express no views on any of the issues raised in Hoffman’s

suppression motion and all of the Fourth Amendment issues addressed in the

motion may be raised in any subsequent appeal.


      VACATED and REMANDED.




                                         3